United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
HAMPTON MEDICAL CENTER, Hampton, VA, )
Employer
)
__________________________________________ )
T.N., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1099
Issued: December 16, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 28, 2016 appellant filed a timely appeal of a December 10, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury in
the performance of duty on February 5, 2015, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence with his appeal to the Board. However, the Board may
only review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R. § 501.2(c)(1);
M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007);
Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

On appeal appellant contends that the evidence is sufficient to establish his claim.
FACTUAL HISTORY
On February 18, 2015 appellant, then a 41-year-old medical support assistant, filed a
traumatic injury claim (Form CA-1) alleging that on February 5, 2015 he sustained a back injury
when “during a work assignment a veteran assault by grabbing from the back and tried to throw
from out in front of door.” The incident occurred at the Virginia Beach Chesapeake CommunityBased Outpatient Clinic (CBOC). Appellant stopped work on February 5, 2015. On the back of
the form the employing establishment checked a box marked “yes” to the question of whether
appellant was injured in the performance of duty.
In a progress note/fitness-for-duty report dated May 28, 2015, Dr. John E. Wing, Boardcertified in internal medicine, wrote that appellant was disabled from work for the period May 28
to August 5, 2015 due to injury.
Appellant filed claims for wage-loss compensation (Form CA-7) for the periods
March 23 to April 6, 2015 and April 23 to May 7, 2015.
By letter dated June 10, 2015, OWCP informed appellant that when his claim was
received it had been considered to be a minor injury therefore the merits of the claim were not
adjudicated.3 It informed him that his claim was being reopened for review on the merits due to
receipt of claims for wage-loss compensation. OWCP further informed appellant that the
evidence received failed to establish that the February 5, 2015 injury occurred as alleged, that he
was in the performance of duty at the time of injury, and that the medical evidence failed to
provide a firm medical diagnosis with an opinion that the injury was caused by the work
incident. OWCP requested additional factual and medical evidence. It requested appellant
complete a questionnaire in order to substantiate the factual basis of his claim and submit a
medical report from his attending physician including a diagnosis, history of the injury, and a
physician’s opinion on causal relationship supported by medical rationale. The questionnaire
requested that he explain the circumstances surrounding the incident, including the location of
the injury, what activities he was engaged in at the time of the injury, how the injury occurred, a
statement regarding who grabbed whom, the location of each person involved, a description of
the injury, and statements from any persons who witnessed the injury or had immediate
knowledge of it. Appellant was afforded 30 days to provide the requested information.
In response to OWCP’s June 10, 2015 request for additional evidence, the following
medical evidence was received.
A February 6, 2015 lumbar x-ray, interpreted by Dr. Lyn Bergren, a Board-certified
diagnostic radiologist, revealed no significant disc disease or spinal canal narrowing. The report
indicated that the diagnostic test was performed because appellant experienced back pain
following an altercation with a patient.

3

By letter dated June 9, 2015, OWCP informed appellant that it had combined OWCP File Nos. xxxxxx916 and
xxxxxx290 and he was to use the latter number on future correspondence. These two file numbers are duplicates.

2

Dr. Wing, in a March 3, 2015 progress note, related that appellant was seen for a followup visit for severe back pain. He reported that approximately a month previously appellant had
injured his back following a patient assault as he was trying to restrain a patient. In an attached
disability note, Dr. Wing indicated that appellant was disabled from work due to injury.
In a March 31, 2015 progress note, Dr. Wing reported that appellant was seen for
continuing low back pain, which had not improved since the last visit. Appellant related that he
continued to have severe back pain while walking, stretching in sitting, and bending. Dr. Wing
reviewed a magnetic resonance imaging (MRI) scan, which revealed normal findings. In an
attached disability note, he indicated that appellant continued to be disabled from work due to
injury.
In a May 28, 2015 progress note, Dr. Wing related that appellant was seen for low back
pain due to a February work injury. He reported that appellant continued to have difficulty with
any back movement and bending. A physical examination revealed paraspinal muscle
tenderness and low back pain. Dr. Wing reviewed a lumbar MRI scan, which revealed normal
findings and recommended a thoracic MRI scan be performed. He continued to opine that
appellant was currently disabled due to his injury.
A June 1, 2015 thoracic x-ray was interpreted by Dr. Kermit B. Ashby, a nuclear
radiologist, as showing no acute abnormality.
By decision dated August 18, 2015, OWCP denied appellant’s claim finding that the
evidence of record failed to establish an injury in the performance of duty. OWCP found that he
had failed to establish fact of injury because he had not responded to the request for additional
factual information surrounding the incident.
On August 26, 2015 appellant requested reconsideration and submitted additional
evidence.
In an August 11, 2015 report, Dr. Wing provided a history of the injury as reported by
appellant. Appellant informed Dr. Wing that on February 5, 2015 he was attacked by a patient
whom he subsequently had to restrain. Dr. Wing noted that appellant injured his back while in
the process of trying to physically restrain the patient. Appellant was seen on March 3, 2015 for
complaints of severe low back pain radiating into the lower extremities. Dr. Wing opined that
the February 5, 2015 incident aggravated appellant’s preexisting myofascial syndrome. He noted
that a March 6, 2015 lumbar MRI scan contained unremarkable findings with no evidence of disc
herniations, and a thoracic MRI scan revealed a small T5-6 disc herniation. Appellant continued
to have low back pain complaints when he was seen on March 31, May 28, and July 30, 2015.
In an October 1, 2015 disability note, Dr. Wing checked a box showing his opinion that
appellant was unable to work at this time.
By decision dated December 10, 2015, OWCP denied modification. It found that
appellant had not responded to the request for additional factual information surrounding the
incident. OWCP noted that while Dr. Wing had provided a history of the February 5, 2015
incident, there was no personal statement from appellant explaining how the injury occurred.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.7
First, the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place, and in the manner alleged.8 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.9
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his subsequent course of action.10 Such circumstances as late notification of
injury, lack of confirmation of injury, continuing to work without apparent difficulty following
the alleged injury, and failure to obtain medical treatment may, if otherwise unexplained, cast
doubt on an employee’s statements.11 However, an employee’s statement regarding the
occurrence of an employment incident is of great probative force and will stand unless refuted by
strong or persuasive evidence.12
ANALYSIS
The Board finds that appellant failed to establish an injury in the performance of duty on
February 5, 2015, as alleged.

4

Supra note 1.

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

6

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

7

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 5.

8

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

9

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 5.
10

See Betty J. Smith, 54 ECAB 174 (2002).

11

Linda S. Christian, 46 ECAB 598 (1995).

12

Gregory J. Reser, 57 ECAB 277 (2005).

4

Appellant alleged that on February 5, 2015 he sustained a back injury during a work
assignment when “a veteran assault by grabbing from the back and tried to throw from out in
front of door.” He has not provided sufficient detail necessary to establish that the incident
occurred in the manner alleged, and in the performance of duty.13 Appellant’s description fails
to adequately detail the alleged work incident, as required in a traumatic injury claim.14
Appellant’s description is vague. It does not relate with specificity the circumstances of the
injury, or identify the actual cause.15 While appellant vaguely mentioned being grabbed from the
back, he did not identify which body part was grabbed. Furthermore his statement “tried to
throw from out in front of door” is so vague that it is incomprehensible. Appellant did not
identify the patient in question and he did not precisely state what the patient did to cause an
injury.16
While Dr. Wing provided additional details of how the injury allegedly occurred in his
August 1, 2015 report, it remains unclear as to whether his report was based on an accurate
history of injury. The Board is unable to consider the accuracy of Dr. Wing’s recitation of the
history of injury as appellant has not provided details as to how the injury occurred. Thus,
appellant did not meet his burden of proof. Given that appellant did not establish an employment
incident in the performance of duty, further consideration of the medical evidence is
unnecessary.17
On appeal appellant argues that he provided a detailed description of how the injury
occurred to the employing establishment and that it submitted an incomplete claim form. The
Board’s jurisdiction is limited to review of the evidence contained in the record and reviewed by
OWCP.18 OWCP advised appellant in a June 10, 2015 letter that the evidence was insufficient to
establish the factual portion of his claim and provided a questionnaire for him to complete.
Appellant did not submit a completed questionnaire or provide a written statement detailing how
the February 5, 2015 incident occurred. As discussed above, the Board found the evidence of
record insufficient to establish the factual portion of his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a traumatic
injury in the performance of duty on February 5, 2015, as alleged.
13

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

14

See S.W., Docket No. 15-0396 (issued June 19, 2015); V.H., Docket No. 12-1621 (issued December 21, 2012).

15

L.W., Docket No. 15-1191 (issued September 8, 2015).

16

Id.

17

See Bonnie A. Contreras, supra note 5.

18

See supra note 2.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 10, 2015 is affirmed.
Issued: December 16, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

